519 F.2d 1085
Gary MANESS, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director Division of Corrections,Respondent-Appellee.
No. 74-1538.
United States Court of Appeals,Fifth Circuit.
Sept. 2, 1975.

Albert G. Caruana, A.C.L.U. of Fla., Bennett H. Brummer, Asst. Public Defender, Miami, Fla., for petitioner-appellant.
J. Robert Olian, Asst. Atty. Gen., William L. Rogers, Asst. Atty. Gen., Miami, Fla., for respondent-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 25, 1975, 5 Cir., 512 F.2d 88)
Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
It is ordered that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.